Citation Nr: 0901973	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-07 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code (Montgomery GI Bill), beyond July 29, 
2006.  



ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had verified active service from September 1992 
to July 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, denying the veteran's claim for an 
extension of her period of eligibility for receiving 
educational assistance benefits under the provisions of 
Chapter 30, Title 38, United States Code.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his date of separation from active 
duty should be September 2, 1996, and not the July 28, 1996, 
date listed on his DD Form 214.  He states that the July 1996 
date was the date he left on terminal leave.  In the 
statement of the case dated in December 2006, the veteran was 
provided a copy of the DD Form 149, Application For 
Correction Of Military Records.  The veteran completed this 
form and submitted it with his substantive appeal in February 
2007.  Apparently it was not made clear to the veteran before 
the receipt of the application that this document must be 
submitted by the veteran himself directly to the Board For 
Correction Of Military Records.  As the form was provided by 
VA, and there is no indication that any response was provided 
by VA after the document was received at VA, this is 
understandable.  However, the veteran must be informed that 
he must apply for this correction directly with the Board For 
Correction Of Military Records.  

Accordingly, the case is REMANDED for the following action:

Provide the veteran with another copy of 
DD Form 149, Application For Correction Of 
Military Records, and point out if the 
veteran wishes to submit this application, 
he must submit it directly to the 
appropriate Board For Correction Of 
Military Records address listed on the 
reverse side of the form.  The form was 
provided as a convenience to him, but VA 
cannot apply on his behalf.  Give him time 
to respond to this notice, and tell him 
that if a response is not received, VA 
will continue processing the appeal, but 
that if he later receives a favorable 
determination from the Board For 
Correction Of Military Records, he may 
reopen his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


